DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the search of the prior art does not disclose or reasonably suggest the plurality of second banks are not formed at intersections between the first portions and the second portions of the first bank as required by independent claim 1.
The closest prior art (Ko, US 2010/0033084, cited in IDS) discloses an organic EL display apparatus  (Fig. 3) having a plurality of pixels (150) including red pixels, green pixels and blue pixels, the apparatus comprising: a substrate; a plurality of organic EL elements supported on the substrate (100), with one organic EL element provided in each pixel; a generally lattice-shaped first bank (120) defining the pixels, the first bank including a plurality of first portions extending in a first direction and a plurality of second portions extending in a second direction that crosses the first direction; and a plurality of second banks (200) provided on a top portion of the first bank (120), but does not disclose or reasonably suggest that the plurality of second banks are not formed at intersections between the first portions and the second portions of the first bank.
Ishino (US 2015/00448095) discloses a second bank that is located on each of the plurality of first portions of the first bank, but does not disclose or reasonably suggest that the plurality of second banks are not formed at intersections between the first portions and the second portions of the first bank.
Claims 2-12 are allowable due to their dependence on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891